MEMORANDUM OPINION
                                             No. 04-12-00391-CV

                           IN THE INTEREST OF K.W. and K.H., Children

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-01859
                              Honorable Cathy Stryker, Judge Presiding 1

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 24, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           K.W. 2 appeals the trial court’s final order terminating the parent-child relationship

between her and the children K.W. and K.H. Appellant’s court-appointed appellate attorney

filed a motion to withdraw and a brief containing a professional evaluation of the record,

demonstrating there are no arguable grounds to be advanced, and concluding the appeal is

frivolous. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See

In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4 (Tex. App.—San Antonio May 21,


1
 This case was assigned to the 224th Judicial District Court of Bexar County, Texas, in which the Honorable Cathy
Stryker is the presiding judge. However, the case was tried by and the final order was signed by the Honorable
Charles E. Montemayor, Associate Judge, appointed pursuant to section 201.201 of the Texas Family Code. See
TEX. FAM. CODE ANN. § 201.201, et seq. (West 2008 & West Supp. 2011).
2
 To protect the identity of the minor child, we refer to the mother/father and child by their initials. See TEX. FAM.
CODE ANN. § 109.002(d) (West 2011); TEX. R. APP. P. 9.8.
                                                                                   04-12-00391-CV


2003, order) (applying Anders procedure to appeals from orders terminating parental rights),

disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem.

op.). Counsel states he sent appellant copies of the brief and motion to withdraw and informed

her of her right to review the record and file her own brief. See Nichols v. State, 954 S.W.2d 83,

85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4.

Appellant did not file a pro se brief.

        We have reviewed the record and the attorney’s Anders brief, and we agree with counsel

that the appeal is without merit. Accordingly, we grant the motion to withdraw and affirm the

trial court’s order.


                                                Steven C. Hilbig, Justice




                                               -2-